UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
M. JAMES SALEM, )
)
Plaintiff, )
) No. 18 C 7708

v. )

) Judge Rubén Castillo
DIANE EGAN, )
)
Defendant. )

MEMORANDUM OPINION AND ORDER

M. James Salem (“Plaintiff”) brings this diversity action alleging defamation against
Diane Egan (“Defendant”). (R. 1, Compl.) Pursuant to Federal Rules of Civil Procedure 12(b)(1)
and 12(b)(6), Defendant moves to dismiss this case for lack of subject-matter jurisdiction and
failure to state a claim, respectively. (R. 19, Mot. to Dismiss at 1.) For the reasons that follow,
the motion to dismiss is granted.

BACKGROUND

This defamation suit arises out,of Plaintiffs and Defendant’s involvement in another
action in this District pending before U.S. District Judge Andrea Wood, Doe v. Law School
Admissions Council (“Doe v. LSAC”), 17-cv-6656. (R. 1, Compl. Ff 1-4, 8.) Plaintiff serves as
counsel to John Doe (“Doe”), the plaintiff in Doe v. LSAC. (/d. J 1.) Plaintiff sought a
psychologist to conduct a diagnosis of Doe and recommend testing accommodations for Doe to
the Law School Admissions Council (“LSAC”). (/d. ff 2-3.) Plaintiff alleges that Defendant
falsely represented she was a psychologist and then made false representations to LSAC after
diagnosing Doe and authorizing Plaintiff to send LSAC two letters—one on July 25, 2017, and

another on September 5, 2017—1regarding Doe’s testing accommodations. (/d. {J 3-4, 12-17.)
Specifically, Plaintiff claims that, on November 21, 2017, Defendant misrepresented to LSAC’s
counsel that: Doe was not disabled; Defendant had not authorized Plaintiff to send letters
regarding Doe to LSAC; and Plaintiff had made fraudulent representations to LSAC regarding
Doe’s disability. (/d. 7] 3, 15-17.) Plaintiff also claims that, two days later, Defendant signed a
declaration under oath in Doe v. LSAC repeating these alleged misrepresentations. (Jd. Jf 4, 18,
21; 17-cv-6656, R. 38-1, Egan Decl.) According to Plaintiff, the Chicago Daily Law Bulletin
published an article repeating Defendant’s “false and defamatory statements,” and Defendant’s
allegedly false statements damaged Plaintiff's professional reputation. (R. 1, Compl. 22.)

Plaintiff alleges that he is “domiciled in New York.” (Jd. 5.) He claims that Defendant
is a psychologist licensed in Ohio who is “domiciled in Cook County, Illinois.” (/d. 9 5, 11.) To
support his assertion that he is domiciled in New York, Plaintiff submits airplane tickets showing
that he traveled to New York several times in 2015 and 2016. (R. 23-2, Airplane Tickets.) In
addition, Plaintiff asserts that he is a graduate of Columbia University’s School of Engineering
and Applied Science in New York, and he provides a response to an email from the director of
alumni relations at the university asking for any “professional updates, recent travels, personal
milestones, or simply an overall update on what’s been happening since leaving [Columbia
University.]” (R. 23-3, July 22, 2018, Email.) In his response to the email, Plaintiff stated that he
did not have any alumni notes to share, but that he had “written a physics paper that [he] will
share ..., hopefully by next year,” which “resolves the physics in a black hole, dark matter[,]
and energy[.]” (/d.)

Plaintiff declares “under oath and under the penalties of perjury” that he resided in New
York from elementary school until 2004, at which time he rented a house in Palos Heights,

Illinois. (R. 23, Resp. at 2.) Plaintiff then states that he regularly travels between IIinois and
New York, and that he maintains a residence in New York by “paying the rent” for that residence
in “checks and cash to [his] sister.” (/d. at 3.) Plaintiff also declares that he “maintain[s] a
part-time law practice in New York, receiv[es] mail in New York,” and that he has “an attorney
I.D. card with an address registered online in New York.” (/d.) Plaintiff represents that he
regularly litigates cases in New York. (/d.) Plaintiff states that after his children finish law
school, “within 3 to 4 years from now, [his] intention is to reside[] only in New York and
purchase a house in New York.” (/d. at 3-4.) Plaintiff declares that he plans to return to New
York because he has few familial connections in Illinois and plans to pursue a career in physics
in New York. (Id. at 4.) _

On the issue of Plaintiff's domicile, Defendant submits to the Court a report and
recommendation from the Hearing Board of the Illinois Attorney Registration and Disciplinary
Commission (“ARDC”) dated October 18, 2017, which responded to allegations that Plaintiff,
among other things, had practiced law in Illinois without an Illinois license in violation of Illinois
Rules of Professional Conduct. (R. 20-3, Oct. 18, 2017, Report & Recommendation at 1-2.) The
report states that Plaintiff worked in New York at the Westchester County Attorney’s Office
from 1990 until 2003, and that he “moved to Illinois with his family in December 2003 and has
had a permanent residence here since that time.” (/d. at 3, 16.) The report also states that “[i]t is
undisputed that [Plaintiff] has been an Illinois resident since 2003,” and that “he did have an
office in his home which he used for the practice of law.” (/d. at 8.) According to the report,
Plaintiff incorporated his law practice in Illinois, Plaintiff's business cards list his Illinois address
and phone numbers, and Plaintiff testified that he has used those business cards for the last ten

years. (/d. at 4-5, 9-10.) The report also found that Plaintiff's business letterhead listed his
Illinois address, phone number, and fax number. (/d. at 13.) Plaintiff also filed tax appeal matters
before the Cook County Board of Review in September 2015. (/d. at 17.)

The Hearing Board concluded that Plaintiff engaged in the unauthorized practice of law.
(/d. at 18.) Plaintiff appealed to the ARDC’s Review Board, and the Review Board affirmed the
Hearing Board’s findings. (R. 20-4, Review Bd. Op. at 10.) The Illinois Supreme Court
subsequently suspended Plaintiff from the practice of law for 90 days “and until further order of
the Court.” (R. 20-5, Jan. 29, 2019, ARDC Decision; R. 25, Rule to Show Cause.)

Defendant also submits a January 31, 2019, court transcript from Doe v. LSAC, in which
Plaintiff represented to Judge Wood that he “essentially lived in Illinois” since at least 2004.
(R. 20-6, Doe v. LSAC Tr. at 6.) He also told Judge Wood that, although he is licensed to practice
law in New York and “grew up” in New York, he is representing clients in Illinois. (/d. at 7-8,
12.) When Judge Wood asked Plaintiff about his recent travel to New York, Plaintiff stated that
he was there “three or four months ago” and that he stayed there “[m]aybe a day or two” with his
sister. (Jd. at 9.) He stated that it is his “intention to eventually go back to New York,” and that
he “reside[s] with [his sister] and [pays] rent there[.]” (/d.) When asked how much longer
Plaintiff planned on living in Illinois, Plaintiff responded that he did not plan to reside in Illinois
indefinitely, and that he would probably stay in Illinois until his children finished school, which
would occur within the next three or four years. (/d. at 10-11.) Plaintiff also told Judge Woods
that he is registered to vote in both Illinois and New York. (/d. at 12.)

Plaintiff stated that he does not own the residence he stays at when he is in New York,
but that the residence is owned by a landlord to whom his sister pays rent. (fd. at 12-14.) Plaintiff
says that he gives money to his sister who pays the landlord, and that his sister also pays for

utilities, which are registered in her name. (/d. at 14.) When asked whether he had a business
address in New York, Plaintiff responded that his New York attorney’s license lists his sister’s
residence as his address, and that the “only reason [he] came to Illinois was [because his] wife
has an illness[.]” (/d. at 14.) He then told Judge Wood that it is “genuinely [his] intent, to go
back to New York” because he and his wife “lived in New York for 15 years[.]” (/d.) He also
stated that he has many “connections” in New York and has gone back to New York “many
times,” “spent months” there, and “litigated cases in the federal court” there. (/d. at 17.) The
business address Plaintiff listed for the Doe v. LSAC case and this case, however, is an Illinois
address. (/d. at 15-16.)
PROCEDURAL HISTORY

On November 19, 2018, Plaintiff filed his complaint, which brings a claim for defamation
under Illinois law against Defendant. (R. 1, Compl.) Plaintiff alleges that the Court has
subject-matter jurisdiction based on diversity of citizenship pursuant to 28 U.S.C. § 1332. (Id.
45.) Consistent with the Iinois Supreme Court’s order suspending Plaintiff's Illinois license for
90 days, this Court entered an order imposing reciprocal discipline, suspending Plaintiff from the
practice of law in this district for 90 days and until further order of the Illinois Supreme Court.
(R. 25, Rule to Show Cause.) On June 11, 2019, after Plaintiff failed to adequately respond or
show cause why additional sanctions should not be imposed on him, this Court’s Executive
Committee ruled that Plaintiff cannot apply for reinstatement to practice before this Court until
one year from June 11, 2019. (R. 29, Order at 2-4.)

On February 6, 2019, Defendant filed a motion to dismiss, which maintains that
Plaintiff's complaint should be dismissed for either of two reasons, (R. 19, Mot. to Dismiss.)
First, Defendant argues that the Court lacks subject-matter jurisdiction under 28 U.S.C. § 1332

because Plaintiff and Defendant are both domiciled in, and thus citizens of, Illinois. (/d. at 2.)
Defendant contends that Plaintiff has “resided uninterrupted in Illinois for more than 15 years”
with his wife and children. (R. 20, Mem. at 3-4.) Consequently, Defendant argues, Plaintiff is not
domiciled in New York despite his allegations to that effect. (R. 19, Mot. to Dismiss at 2.)
Defendant then contends that even if the Court has subject-matter jurisdiction, the Court must
dismiss Plaintiff's complaint for failure to state a claim because Defendant’s allegedly false
statements were made as a witness in a court proceeding and therefore are not statements that can
form the basis of a defamation lawsuit under Illinois law. (Jd. at 2-3; R. 20, Mem. at 8-11.)

In response, Plaintiff argues that diversity jurisdiction exists because the record before
the Court shows that he is domiciled in New York, and therefore he has diversity of citizenship
with Defendant, who is domiciled in Illinois. (R. 23, Resp. at 8-10.) Plaintiff also argues that he
sufficiently states a claim for defamation because Defendant’s allegedly false statements were
made outside of judicial proceedings and therefore are not entitled to any immunity under Illinois
law. (/d. at 10-11.)

LEGAL STANDARD

A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) challenges a
court’s subject-matter jurisdiction over the action. FED. R. Civ. P. 12(b)(1). This case presents a
factual challenge to jurisdiction because Defendant presents evidence to show that the parties are
not diverse, and that the Court lacks diversity jurisdiction under 28 U.S.C. § 1332. See Silha v.
ACT, Inc. , 807 F.3d 169, 173 (7th Cir. 2015) (noting that a factual challenge occurs when a party
contends there is in fact no subject-matter jurisdiction, even if the pleadings allege a basis for
jurisdiction). In reviewing a factual challenge to jurisdiction, the Court may evaluate evidence
submitted outside of the pleadings. Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440,

444 (7th Cir. 2009). Where material facts related to jurisdiction are disputed, “no presumptive
truthfulness attaches to [the] plaintiff's allegations, and the existence of disputed material facts
will not preclude the trial court from evaluating for itself the merits of jurisdictional claims.” Jd.
(quotation omitted). Plaintiff has the burden to prove facts bearing on jurisdiction “by a
preponderance of the evidence.” Muscarello v. Ogle Cty. Bd. of Comm'rs, 610 F.3d 416, 424
(7th Cir. 2010) (internal quotation omitted); see also Silha, 807 F.3d at 173.

A motion to dismiss pursuant to Rule 12(b)(6), on the other hand, challenges the
sufficiency of the complaint for failure to state a claim upon which relief may be granted. FED. R.
Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, a complaint must “contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). A claim is plausible on its face “when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” /d. In assessing the sufficiency of the complaint, the Court accepts all well-pleaded
factual allegations in the complaint as true and “draw{s] all reasonable inferences in favor of the
non-moving party.” Tobey v. Chibucos, 890 F.3d 634, 639, 645 (7th Cir. 2018).

ANALYSIS

Subject-matter jurisdiction based on diversity of citizenship under Section 1332 requires
that the amount in controversy exceed $75,000 and that the action be between citizens of
different states, 28 U.S.C. § 1332(a)(1). Plaintiff meets the amount in controversy requirement
by claiming more than $75,000 in damages. (R. 1, Compl. at 4.) The Court, concludes, however,
that it lacks diversity jurisdiction because Plaintiff and Defendant are both citizens of Illinois.

Diversity jurisdiction “requires complete diversity: no plaintiff may be a citizen of the

same state as any defendant.” Altom Transp., Inc. v. Westchester Fire Ins. Co., 823 F.3d 416, 420
(7th Cir. 2016). “A natural person,” such as Plaintiff or Defendant, “is a citizen of the state in
which she is domiciled.” Jd. A person’s domicile is the place where he or she is physically
present and “intends to live in the long run.” RTP LLC v. Orix Real Estate Capital, Inc., 827 F.3d
689, 692 (7th Cir. 2016); Sheneman v. Jones, 682 F. App’x 498, 499 (7th Cir. 2017)
(“[E]stablishing domicile in a particular state requires physical presence while intending to
remain there.”); Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012)
(allegations of residence alone are insufficient to establish domicile). As noted above, because
the parties submit evidence regarding Plaintiff's domicile, the Court must resolve a factual
challenge as to whether the parties are citizens of different states. See Silha, 807 F.3d at 173.
Plaintiff, therefore, bears the burden of establishing that he is domiciled in a different state than
Defendant by a preponderance of the evidence. Muscarello, 610 F.3d at 424; see also Silha, 807
F.3d at 173. Facts relevant to whether a person is domiciled in a particular state may include
“living at the same address for many years, having in [that] state a driver’s license, a job, and/or
a registered vehicle, and receiving medical care” in that state. Toulon v. Cont’! Cas. Co., 877
F.3d 725, 733 (7th Cir. 2017); see also Heinen, 671 F.3d at 670 (“The amended notice shows
that [Plaintiff] and his family had a home in Massachusetts when the case was removed, that he
was registered to vote there, and that he had a driver’s license issued by that state. This shows
domicile[.]’’).

There is no dispute that Plaintiff currently lives in Illinois and intends to live in Illinois
for at least several years, namely, until his children finish their education. (R. 23, Resp. at 3-4, 9;
R. 20-6, Doe v. LSAC Tr. at 11-12, 15-16.) He has continuously lived in Illinois with his family
since 2003, periodically travelling to New York during that time for work or to visit family.

(R. 20-3, Oct. 18, 2017, Report & Recommendation at 3, 8, 16; R. 20-6, Doe v. LSAC Tr. at
10-14; R. 23, Resp. at 9.) He also practices law in Illinois, retains an Illinois work address, phone
number, and fax number, and holds himself out as an Illinois attorney. (R. 20-3, Oct. 18, 2017,
Report & Recommendation at 4, 8-10, 13, 17; R. 20-6, Doe v. LSAC Tr. at 6, 10-11, 13.)
Additionally, Plaintiff is registered to vote in Illinois, has filed tax appeals in Illinois, and his
wife and children live in Illinois. (R. 20-3, Oct. 18, 2017, Report & Recommendation at 4, 8-10,
13, 17-18; R. 20-6, Doe v. LSAC Tr. at 6, 10-11, 13.) Accordingly, the Court concludes, based on
this evidence, that Plaintiff's domicile is in Illinois, and Plaintiff has failed to establish by a
preponderance of the evidence that his domicile is in New York. See, e.g., Heinen, 671 F.3d at
670; Muscarello, 610 F.3d at 424 (finding that the plaintiff was domiciled in Arizona despite
prior connections to Illinois where: her permanent residence was in Arizona; she intended to
remain in Arizona; she spent seven months of the year in Arizona; she had a driver’s license and
voter registration in Arizona; and she listed her Arizona address with Medicare, Social Security,
and on various property tax bills); Strabala v. Zhang, 318 F.R.D. 81, 99 (N.D. III. 2016) (“It is
undisputed that [the plaintiff] was domiciled in Illinois from roughly 1987 or 1988 until at least
March 2006. Therefore, for Illinois to no longer be [the plaintiff's] domicile, there must be
evidence not only that [the plaintiff] physically resides at a new location but that he does so with
the intention to remain there indefinitely, or, as some federal courts articulate it, the absence of
any intention to go elsewhere.” (quotation omitted)).

Plaintiff's regular travel to New York for work and to visit his family does not establish
that he is physically present with an intent to remain in any state other than Illinois where he
lives with his wife and children. (R. 20-6, Doe v. LSAC Tr. at 10-14; R. 23, Resp. at 9.)

Ultimately, the evidence submitted by Plaintiff shows that he travels to New York for short
periods of time, and that his sister has a New York residence that he helps maintain.' (R. 20-6,
Doe v. LSAC Tr. at 13-15; R. 23, Resp. at 3; R. 23-2, Airplane Tickets.) His response to an
alumni association email from Columbia University is merely an offer to share his theories on
physics and does not demonstrate that he seeks to pursue a career as a physicist in New York.
(R. 23-3, July 22, 2018, Email.) His other ties to New York, such as his New York attorney
identification card, voter’s registration,” occasional work, and relatives, are in line with the fact
that he lived in New York before settling in Illinois where he has lived for the last 15 years. (See
R. 23, Resp. at 2-4, 9.) None of this evidence establishes by a preponderance of the evidence that
he is physically present in New York with an intent to remain there in the long run, nor does it
overcome the undisputed evidence that Plaintiff is currently present in Illinois with an intent to
remain here until his children finish their education, which will not occur within at least the next
three to four years. See Weisskopf v. Marcus, 695 F. App’x 977 (7th Cir. 2017) (observing that a
person’s domicile remained the same unless that person “affirmatively establishes a domicile
somewhere else through presence coupled with an intent to remain”); Sheneman v. Jones, 682 F.
App’x 498, 499 (7th Cir. 2017) (“And neither has [the plaintiff] established domicile in
Michigan; his intention to live there cannot confer citizenship without physical presence.”);

Strabala, 318 F.R.D. at 99.

 

' Even if his connection with his sister’s residence were more substantial, “{a] second home in another
state is not unusual, and courts should be cautious about inferring that someone has abandoned a domicile
of many years simply by residing in another state for a time.” Miller v. Fryzel, 499 F. App’x 601, 603 (7th
Cir. 2013).

? That Plaintiff is still registered to vote in New York does not lend much support to his case for domicile
because he represents that the only reason he is still registered to vote in New York is that he never
changed his New York voter registration and, according to Plaintiff, “[o]nce a person registers to vote in
New York, they always remain registered whether or not they vote[.]” (R. 23, Resp. at 3.)

10
Aside from citing case law to generally describe principles related to diversity
jurisdiction and domicile, Plaintiff offers no legal authority that likens his factual circumstances
to a case in which a court exercised diversity jurisdiction. (R. 23, Resp. at 8-10.) Instead, he cites
Galva Foundry Co. v. Heiden, 924 F.2d 729 (7th Cir. 1991), and attempts—but fails—to
persuasively distinguish Galva. In Galva, the Court affirmed the district court’s finding that the
plaintiff did not change his domicile from Illinois to Florida although the plaintiff had a
residence in Florida, regularly spent time in Florida, had a driver’s license and voter’s
registration in Florida, and had listed his Florida address on federal and state tax returns. Galva,
924 F.2d at 730. The court reasoned that the plaintiff was still domiciled in Illinois because “for
the foreseeable future he intends to spend most of the year in [Illinois], as he has always done.”
id. Like the plaintiff in Galva, Plaintiff intends to reside and spend most of the year in Illinois for
the foreseeable future, as he has done for the past 15 years. (R. 23, Resp. at 3-4; R. 20-6, Doe v.
LSAC Tr. at 11-12, 15-16.) Therefore, like the plaintiff in Galva, Plaintiff fails to establish that
his connections with another state are sufficient to establish his domicile there. See Galva, 924
F.2d at 730.

Accordingly, the Court concludes that Plaintiff is domiciled in Illinois and his citizenship
is not diverse from Defendant’s citizenship. See Altom Transp., Inc., 823 F.3d at 420. The Court,
therefore, lacks subject-matter jurisdiction and dismisses this case without prejudice. See Collier
v. SP Plus Corp., 889 F.3d 894, 897 (7th Cir. 2018) (observing that a dismissal for lack of
subject-matter jurisdiction is a dismissal without prejudice). Because this Court lacks
jurisdiction, it will not address Defendants’ Rule 12(b)(6) challenge. See Steel Co. v. Citizens for

a Better Env’t, 523 U.S. 83, 94 (1998) (“Jurisdiction is power to declare the law, and when it

11
ceases to exist, the only function remaining to the court is that of announcing the fact and
dismissing the cause.” (internal quotation omitted)).
CONCLUSION
For the foregoing reasons, Defendant’s motion to dismiss (R. 19) is GRANTED, and this

case is DISMISSED without prejudice for lack of subject-matter jurisdiction.

7

Judge Rubén Castillo
United States District Court

ENTERED:

 

Dated: July 29, 2019

12
